 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                 EASTERN DISTRICT OF CALIFORNIA

 7
      RANDY LANGLEY,                                     Case No. 1:16-cv-00336-SKO
 8
                           Plaintiff,                    ORDER ON PLAINTIFF’S MOTION TO
 9                                                       COMPEL JUDICIAL NOTICE, MOTION
                 v.
                                                         FOR DISCOVERY DISPUTE, AND
10                                                       MOTION OF PROPOSED
                                                         AMENDMENTS
11    JOSE COLEGIO,
                                                         (Docs. 98, 99 & 101)
12
                           Defendant.
13
      _____________________________________/
14

15          On December 5, 2018, the Court conducted a hearing on Plaintiff Randy Langley’s “Motion
16 to Compel Judicial Notice” (Doc. 98), “Motion for Discovery Dispute” (Doc. 99), and “Motion of

17 Proposed Amendments” (Doc. 101). Plaintiff Randy Langley (“Plaintiff”) appeared telephonically

18 on his own behalf. Defendant Jose Colegio (“Officer Colegio”) appeared telephonically through

19 his counsel Kelley Kern, Esq.

20          As set forth on the record in open court, the rulings on Plaintiff’s motions are as follows:
21          1.        The Court DENIES AS MOOT Plaintiff’s “Motion to Compel Judicial Notice” (Doc.
22 98);

23          2.        The Court GRANTS IN PART Plaintiff’s “Motion for Discovery Dispute” (Doc. 99).
24 Officer Colegio is ORDERED, by no later than December 21, 2018, to produce from his personnel

25 file any prior complaints of excessive force, unreasonable search, and/or unreasonable seizure made

26 against him, and all documents relating to those complaints, including, but not limited to, any
27 documents pertaining to the investigation or resolution of those complaints. Prior to the production,

28 the parties SHALL meet and confer to reach a mutually agreeable method for maintaining the
 1 confidentiality of this information and ensuring that it shall be used solely for the purposes of this

 2 litigation. Alternatively, if no such complaints exist in Officer Colegio’s personnel file, by no later

 3 than December 21, 2018, Officer Colegio SHALL certify to Plaintiff in writing that he has no

 4 documents within his possession, custody, or control that are responsive to this request.

 5          Officer Colegio is further ORDERED to produce any video and audio recording(s) of the
 6 incident that occurred on March 25, 2015, that is the subject matter of this lawsuit (the “Incident”).

 7 As Plaintiff is in custody, defense counsel SHALL coordinate with the Litigation Coordinator at

 8 Sierra Conservation Center to arrange for Plaintiff to view and/or listen to the recording(s). Should

 9 such arrangements not be possible due to prison rules, defense counsel SHALL inform Plaintiff and

10 the Court at its earliest opportunity and no later than December 21, 2018, so that Plaintiff has

11 sufficient time to designate a representative to inspect the recording(s) at defense counsel’s office.

12 Alternatively, if no such video or audio recording(s) of the Incident exists, by no later than December

13 21, 2018, Officer Colegio SHALL certify to Plaintiff in writing that he has no materials within his

14 possession, custody, or control that are responsive to this request. The Court DENIES the remainder

15 of Plaintiff’s “Motion for Discovery Dispute.”

16          3.      The Court DENIES Plaintiff’s “Motion of Proposed Amendments” (Doc. 101).
17 Plaintiff is ADMONISHED that no further filings seeking to add as a defendant the “Tulare Police

18 Department” or the City of Tulare will be entertained as “Tulare Police Department” (the City of

19 Tulare) has been dismissed with prejudice from this case.

20
     IT IS SO ORDERED.
21

22 Dated:        December 5, 2018                                /s/   Sheila K. Oberto              .
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

                                                      2
